DETAILED ACTION

Previous Rejections
Applicants' arguments, filed 22 November 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Charmot et al. (US Patent Application Publication 2005/0063921).
Charmot et al. discloses oral care compositions comprising a polymer obtained by copolymerizing monomers including at least one anionic or neutral monomer selected from vinylphosphoric acid, 2-acrylamido-2-methyl-1-propanesulfonic acid, and mixtures thereof (abstract & example manufacture of polymers).  The use of both of these monomers read upon the two monomers used as recited by instant claims 1 and 5.
Instant claim 1 further recites a limitation to the relative amounts of the monomers present. Charmot et al. does not prepare a polymer with the specific two monomers present as instantly recited. However, several examples provide for combinations of two anionic or neutral monomers (examples 14-15, 18-19, and 22). The relative amounts of the monomers used in these examples reads upon the relative amounts instantly recited (1:1 for all the examples save the last one, which was 1:3).
Charmot et al. thus discloses compositions comprising the individual elements instantly recited (oral care compositions comprising polymers, the polymers with mixtures of two monomers in the ratio instantly recited, and the options for the monomers including those as instantly recited) and together these would provide a composition as instantly claimed.  However, Charmot et al. is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been prima facie obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than the predictable use of prior art elements according to their established functions a prima facie case of obviousness exists. See MPEP 2141. 
Instant claim 8 further limits the composition to including a metal ion salt in from 0.1 to 11 wt%.  And Charmot et al. discloses including divalent metal salts in from 0.3 to 0.9 wt% (paragraph [20]).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Charmot et al. (US Patent Application Publication 2005/0063921) as applied to claim 1 above, and further in view of Wason (US Patent 4,340,583).
Charmot et al. discloses oral care compositions comprising a polymer obtained by copolymerizing monomers including at least one anionic or neutral monomer selected from vinylphosphoric acid, 2-acrylamido-2-methyl-1-propanesulfonic acid, and mixtures thereof (abstract).  The use of both of these monomers read upon the two monomers used as recited by instant claim 1.
Instant claims 7 and 9 further recite limitation to the inclusion and to the amount of water present in the composition, as well as the inclusion of stannous fluoride.  Charmot et al. teaches that the oral composition can comprise ingredients common in the art, such as anti-caries agents like stannous fluoride (paragraph [24]) and water as a carrier (paragraph [38]).  Charmot et al. further teaches that the oral composition can be a toothpaste (paragraph [47] and claim 4).  However, Charmot et al. does not teach the amount to use for the water or of stannous fluoride.
Wason discloses toothpastes (abstract), and demonstrates the preparation toothpastes (such as example 11).  The amount of water present in order to prepare a useful toothpaste is 16.6 wt% water.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used the amount disclosed by Wason for the water in order to prepare the toothpaste suggested by Charmot et al., as this amount is demonstrated by Wason to provide for effective toothpaste.
Instant claim 9 recites limitations to the inclusion and to the amount of stannous fluoride present in the composition.  Wason discloses toothpastes (abstract), and demonstrates the preparation of stannous fluoride-containing toothpastes (such as example 11).  The amount of stannous fluoride present in order to prepare a useful toothpaste is 0.40 wt% stannous fluoride.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used the amount disclosed by Wason to prepare the toothpaste suggested by Charmot et al., as the amount is demonstrated by Wason to provide for effective toothpaste.


Response to Arguments
	The Applicant argues that the rejections over Charmot et al. are not proper. The Applicant states that the polymers of the present invention do not require monomers with cationic groups, which are in contrast to the polymer disclosed by Charmot et al. And the present claims specify that the compositions instantly recited comprise groups consisting essentially of phosphonate groups and anionic groups, and thus does not include polymers comprising cationic groups.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. The instantly claims do not limit the polymer to those excluding cationic groups. The “consisting essentially of” language is not recited by the instant claims. And even if en arguendo the instant claims did recite this limitation, the argument would not be found persuasive. If Applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” Applicant has the bur-den of showing that the introduction of additional steps or components would materially change the characteristics of Applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See MPEP 2111.03(III). No such burden or discussion has been presented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699